Opinion by
Mollison, J.
It was stipulated that the items marked “A” on the invoice accompanying entry 785583, referred to as “slingex,” consist of articles composed wholly or in chief value of rattan core or reed of about one-quarter of an inch in diameter, from which the cane, skin, or peel has been removed. Following the principle of the decisions in Steinhardt & Bro. et al. v. United States (9 Ct. Cust. Appls. 62, T. D. 37940) and Calif-Asia Co., Ltd. v. United States (39 C. C. P. A. 133, C. A. D. 475), it was held that the merchandise is excluded from the provision for articles, wholly or partly manufactured of rattan and that articles, wholly or in chief value of reed, are, in the absence of more specific provision, dutiable under paragraph 412 as manufactures of wood. The claim was, therefore, sustained as to entry 785583. The protest having been abandoned as to entries 797936 and 807228, same was overruled.